internal_revenue_service department of the treasury index nos washington 0c cantact parenan talenhane numba n belegese pest - plr-118245-98 date oct t i o h_r e a t d n al date state x state z dear this is in reply to a letter of september previous correspondence submitted on behalf of pl sec_1 and al by their authorized representative p3 p4 fl sec_2 and ps requesting certain rulings regarding the transfer of certain assets to pl pil p3 bp4 and ps are each a series of al al is a_trust formed under the laws of state x pursuant to an agreement and declaration of trust declaration al is registered with the securities_and_exchange_commission the sec under the act as an open-end diversified management investment_company fi is a voluntary association formed as a business_trust under the laws of state z open-end diversified management investment_company under the act each qualify for treatment as ric under sec_851 et seq of the internal_revenue_code and intend to continue to so qualify for all subsequent tax years fl is registered with the sec as an a regulated_investment_company are each a series of fl and and sec_3 dollar_figure sec_2 dollar_figure prior to date sec_1 held an interest in p3 sec_2 held an and ps and sec_3 held an interest in p5 p3 the transferors contributed certain investment_interest in p4 p4 assets to pl in exchange for beneficial interests in pl immediately thereafter the transferors distributed their respective interest in pl to their respective partners in liquidation on date the trustees for pl have adopted capital_account establishment and maintenance procedures procedures holders of interests in pl will be limited to certain institutional investors holders and will not include individuals s_corporations partnerships or grantor trusts that are beneficially owned by any individual s_corporation or partnership pl will invest its aggregate assets in a manner that complies with the requirements specified in sec_851 as though pl were a ric subject_to sec_851 of the code the declaration for p1 which governs the rights obligations and liabilities of the holders provides that the holders' interests in pl are not transferable increases and decreases in the size of a holder's investment in pl will be accomplished by adjustments to that holder's capital_account x e i balance not by a transfer of interests in pl or capital accounts between the various holders pl represents that except as required by sec_704 of the code and sec_1_704-1 of the income_tax regulations each holder's allocable share of p1's income will be comprised of a proportionate share of each item_of_income includable in pi's gross_income pl further represents that the organization of p1 in a manner to enable it to be classified as a partnership under sec_301_7701-2 of the procedure and administration regulations was not done to enable a holder that is a regulated investment com- pany to make distributions that would be prohibited under revrul_89_81 c b invested directly in the assets of pl had the regulated_investment_company pl represents that each entity that has been identified as prospective holder is either a ric or an entity meeting the di- versification requirements of immediately before -- and taking into account the entity's pro- portionate share of pl's assets will meet those requirements immediately after -- its investment in pl additionally pl represents that pl will meet the diversification criteria of sec_851 immediately after the contributions of the holders f ii of the code sec_368 a furthermore pl represents that interests in pi will not be traded on an established_securities_market nor will any inter- ests be issued in transactions registered under the securities act of pi will not have more than holders at any one time and pl also represents that it is and will continue to be regis- tered with the sec under the act as and that it will make all of its book allocations in proportion to the holders' relative book capital accounts a management company furthermore pl represents that each transferor transferred f ii of the code assets to pi that satisfied the diversification test of sec_368 sec_368 apply except ceding sentence the principles of that government securities are not excluded for purposes of de- termining total assets under sec_368 iv unless the gov- ernment securities are acquired to meet sec_368 f ii solely for purposes of the pre- pl and each holder that is a ric represents that for pur- poses of determining the required_distribution under sec_4982 a of the code it will account for its share of partnership items of income gain by pl as required by revrul_94_40 c b and deduction as they are taken into account loss sec_7704 of the code provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 of the code provides that for purposes of the term publicly_traded_partnership means any partner- interests in such partnership are traded on an estab- sec_7704 ship if lished securities market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 of the regulations concerning pri- vate placements provides that except as otherwise provided in sec_1_7704-1 interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof if all interests in the partnership were issued in a transaction or transactions that was not required to be regis- tered under the securities act of and ii any time during the taxable_year of the partnership the partnership does not have more than partners at u s c 77a et seq i the transferors will each have an interest in pl pi repre- sents that bl may in the future have additional holders but it will have no more than partners holders and that no inter- ests in pl have been or will be traded on an established securi- ties market or issued in a transaction registered under the secu- rities act of representations made we conclude that pl will not be a publicly_traded_partnership for purposes of based on the information provided and the sec_7704 of the code sec_851 of the code provides that certain require- ments must be satisfied for a domestic_corporation to be taxed as a ric of the code provides that sec_851 percent of to qualify as a corporation's gross_income must be derived ric from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies a prior to its repeal by sec_1271 of the taxpayer relief act of publaw_105_34 stat of the code required that sec_851 less than percent of the corporation's gross_income may be derived from the sale or disposition of certain assets held for less than months a ric beginning after august the repeal applies to taxable years of to qualify as tra '97 a ric sec_851 a of the code sec_851 a for the taxable_year of that taxable_year at least percent of the value of total assets must be represented by cash and cash items includ- a ric which begins after august at the close of each quarter of the to qualify as requires a corporation's a ric ing receivables government securities securities of other rics and other_securities generally limited in respect of one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding securities of such issuer sec_851 b of the code sec_851 b for the to qualify as a ric taxable_year of a ric which begins after august that corporation's total assets may be invested in the securities other than government securities and securities of other rics of any one issuer or two or more issuers which the corporation controls and which are determined under regulations to be en- gaged in the same or similar trades_or_businesses or related trades_or_businesses not more than percent of the provides sec_702 sec_702 of the code provides that the character of that are included in a partner's dis- items stated in tributive share shall be determined as ized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership to determine the amount or character of the gross_income of partner such amount shall include that partner's_distributive_share of the gross_income of the partnership sec_702 provides that where it if such items were real- a is necessary section n of the technical and miscellaneous reve- of the code that states that income derived from a part- nue act of added a sentence to the flush language of sec_851 nership or trust shall be treated as satisfying the percent test of sec_851 b only to the extent that such income is at- tributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain ner's distributive_share as applied to rics that are partners it therefore explains the relationship of test under sec_851 sess loss deduction or credit includable in a part- see s rep no 100th cong 2d sec_702 to the percent under subchapter_k of the code a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a sepa- rate entity in which partners have no direct interest in partnership assets and operations cong sess and h_r rep no see s rep no 83d cong 2d 2d sess 83d in order for holders to qualify as rics under the diversifi- sec_851 of the code the aggregate approach will cation tests of have to be applied to each holder's partnership_interest in p1 as an aggregate each holder will be entitled to take into ac- count its share of the individual items of income and assets of pl the partnership held revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership real_estate as its principal asset question sec_805 of the code required life_insurance_companies to value their assets each taxable_year sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted_basis ing is whether for purposes of company's interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggre- gate approach or an investment in other_property an entity approach the issue presented in the rul- for the taxable_year in the life_insurance for this purpose sec_805 revrul_75_62 holds that the partnership_interest held by sec_805 of the code the life_insurance_company must be accounted for as other proper- ty for’ purposes of sec_705 and sec_741 both of which generally treat an interest ina an intent partnership as an interest in an entity as evidence of in subchapter_k to take the entity approach in questions concern- ing the nature of an interest in a partnership states that the legislative_history of cate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach sec_805 does not indi- the ruling cites the ruling the flush language of sec_851 of the code and its legisla- tive history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the holders aggregate approach in applying the percent gross_income_test of be anomalous to suggest that congress intended that a ric's in- terest in a partnership be viewed as a direct investment in the partnership's assets for purposes of the sec_851 be viewed as a direct investment in those assets for purposes of the test set out in sec_851 to rics that hold partnership interests the flush language of sec_851 mandates an and b sec_851 test but not it would the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case vehicle similar to the ric for small investors to invest in real reits were created to provide an investment estate and real_estate mortgages cong 2d sess like rics reits are subject_to re- strictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements see h_r rep 86th sec_1_856-3 of the regulations provides that the interest for example if for purposes of sec_856 a_trust owns a 30-percent capital the character of the various assets in the in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 a - and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be en- titled to the income of the partnership attributable to such share of a partner in the partnership's assets shall be deter- mined in accordance with his capital interest in the partnership hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primar- ily for sale to customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose sells real_property or a_trust sells its interest ina partnership which owns real_property any gross_income realized from such sale tributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter for example where a partnership to the extent that it is at- also thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 of the code the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of asset without the _g- imposition of corporate_income_tax similar for each specifically address the issue herein it an approach for rics that parallels that set forth for reits therefore although the ric regulations do not is appropriate to adopt the qualification tests are accordingly each holder that elects ric status as a part- and b and b sec_851 of the code and the regulations ner in pi will be deemed to own a proportionate share of the assets of pl and will be deemed to be entitled to the income of pl attributable to that share for purposes of determining whether that holder satisfies the requirements of b thereunder prior to their amendment by the tra of sec_851 beginning after date holder under sec_704 will not be considered gain derived by the other partners for purposes of these sections the interest of the holder in pl shall be deter- mined in accordance with the holder's capital interest in pl the holder will be deemed to hold its proportionate share of the assets of pl for the period that pl has held the individual as- sets or for the period that the holder has held the interest in p1 whichever is shorter rules of pl sec_1223 apply to determine a holder's holding_period in for these purposes the holding_period gain properly allocated to a for taxable years of the rics for purposes of sec_851 or '97 sec_704 of the code provides that a partner's dis- tributive share of income gain shall except as otherwise provided in chapter determined by the partnership_agreement loss deduction or credit of the code be sec_704 of the code provides that a partner's dis- loss deduction or credit or tributive share of income gain item thereof shall be determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if agreement does not provide as of income gain gain substantial economic_effect to the partner's_distributive_share loss deduction or credit or item thereof or loss deduction or credit or item thereof does not have the allocation to a partner under the agreement of income the partnership sec_1_704-1 ii of the regulations provides that this means that in the event there is an economic in order for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive the economic benefit or bear the economic burden has economic_effect if maintained in accordance with sec_1_704-1 iv liquidation of the partnership or any partner's interest in the the partnership capital accounts are generally an allocation upon partnership liquidating distributions will be made to the partners in accordance with their positive capital_account balances and partners are unconditionally required to restore the negative balance of their capital accounts to the partnership upon the liquidation of their interests in the partnership sec_1_704-1 the amount of money contributed by the fair_market_value of property and only if each partner's capital iv b of the regulations provides that the partners' capital accounts will be considered to be determined and maintained in accordance with the rules of paragraph b iv if account is increased by him to the partnership contributed by the partner to the partnership net of liabilities secured_by such contributed_property that the partnership is considered to assume or take subject_to under sec_752 of the code and allocations to the partner of partnership income and gain or items thereof including income and gain exempt from tax and income and gain described in paragraph b iv q but excluding income and gain described in paragraph b i and decreased by the amount of money distributed to the partner by the partnership distributed to the partner by the partnership net of liabilities secured_by such distributed property that such partner is considered to assume or take subject_to under sec_752 allocations to the partner of expenditures of the partnership described in sec_705 b loss and deduction or item thereof including loss and deduction described in paragraph b iv g but excluding items described in paragraphs b i above and loss or deduction described in the fair_market_value of property allocations of partnership or b iii and sec_1_704-1 ii h of the regulations provides that the partnership_agreement includes all agreements among the partners or between one or more partners and the partnership concerning affairs of the partnership and responsibilities of the partners sec_3_4 of article iii of the procedures provides that the provisions contained in the procedures relating to the maintenance of book capital accounts and tax capital accounts are intended to comply with sec_1_704-1 of the regulations and shall be interpreted and applied in a manner consistent with such regulations sec_3_4 of the procedures further provides that the trustees shall make any appropriate modifications in the event unanticipated events might otherwise cause the procedures not to comply with sec_1_704-1 including the requirements described in sec_1_704-1 ii b regulations and b iv of the sec_4 of article iv of the procedures provides that upon liquidation holders as provided in article vii of the procedures the proceeds will be distributed to the of pl sec_5 of article v of the procedures provides that if a redemption occurs prior to the end of a fiscal_year pi will treat the fiscal_year as ended for the purposes of computing the redeeming holder's distributive_share of pl items and allocations of all items to such holder will be made as though each holder were receiving its allocable share of pl items at such time section of article vii of the procedures provides that subject_to of the procedures upon the dissolution of p1 the trustees shall liquidate the assets of pl apply and distribute the proceeds as follows a first to the payment of all debts and obligation of p1 to third parties including without limitation the retirement of outstanding debt including any debt owed to holders or their affiliates and the expenses of liquidation and to the setting up of any reserves for contingencies which may be necessary and b then in accordance with the holders' positive book capital_account balances after adjusting book capital accounts for allocations provided in article v of the procedures and in accordance with the requirements described in sec_1 b ii b of the regulations section of article vii of the procedures provides that if a holder has a negative balance in its book capital_account following the liquidation of its interest as determined after taking into account all capital_account adjustments for the fiscal_year during which the liquidation occurs then such holder shall restore the amount of such negative balance to pl by the later of the end of the fiscal_year or days after the date of such liquidation so as to comply with the requirements of sec_1_704-1 such amount shall upon liquidation of pl be paid to creditors of pl or distributed to other holders in accordance with their positive book capital_account balances ii b of the regulations ii of the regulations based on the foregoing the allocations provided for in the procedures meet the requirements for economic_effect set forth in sec_1_704-1 allocations contained in the procedures have economic_effect within the meaning of expressed or implied regarding whether the allocations of profits and losses contained in the procedures satisfy the requirements for substantiality as set forth in sec_1_704-1 iii sec_704 of the code accordingly the no opinion is sec_1_704-1 iv of the regulations provides that a partnership_agreement may upon the occurrence of certain events increase or decrease the partners' capital accounts to reflect a revaluation of partnership property on the partnership's books considered to be determined and maintained in accordance with the rules of sec_1_704-1 capital accounts so adjusted will not be iv unless-- the adjustments are based on the fair_market_value of partnership property on the date of adjustment the adjustments reflect the manner in which the unrealized income gain property that has not been reflected in the capital accounts previously would be allocated among the partners if there were a taxable disposition of the property for its fair_market_value on that date loss or deduction inherent in the the partnership_agreement requires that the partners' iv gq for allocations to them of depreciation capital accounts be adjusted in accordance with sec_1 b depletion amortization and gain_or_loss as computed for book purposes with respect to the property the partnership_agreement requires that the partners distributive shares of depreciation depletion amortization and gain_or_loss property be determined so as between the adjusted tax basis and book_value of such property in the same manner as under sec_704 and as computed for tax purposes with respect to the to take account of the variation 5s the adjustments are made principally for a substantial non-tax business purpose-- i in connection with contribution of money or other_property to the partnership by a new or existing partner as consideration for an interest in the partnership or ii in connection with the liquidation of the partnership or a distribution of money or other_property by the partnership to a retiring or continuing partner as consideration for an interest in the partnership or iii under generally accepted industry accounting practices provided substantially_all of the partnership's property excluding money consists of stock securities commodities options warrants futures or similar instruments that are readily_tradable on an established_securities_market sec_704 a of the code provides that under regulations prescribed by the secretary income gain loss and - s deduction with respect to property contributed to the partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution under sec_704 a partnership must allocate income sec_1_704-3 of the regulations provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution notwithstanding any other provision of sec_1_704-3 the allocations must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 of the regulations provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 iv reverse sec_704 c allocations sec_1_704-3 i of the regulations provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 iii a of the regulations provides that a partnership is a securities_partnership if the partnership is either a management company or an investment_partnership and the partnership makes all of its book allocations in proportion to the partners' relative book capital accounts except for reasonable special allocations to a partner that provides management services or investment advisory services to the partnership sec_1_704-3 iii b of the regulations provides that a partnership is a management company if it is registered with the securities_and_exchange_commission as a management company under the investment_company act of under article ii of the procedures net unrealized_gain is defined to mean the excess if any of the aggregate fair_market_value of all investments over the aggregate adjusted bases for federal_income_tax purposes of all investments under article ii of the procedures net unrealized_loss is defined to mean the excess if any bases for federal_income_tax purposes of all investments over the aggregate fair_market_value of all investments of the aggregate adjusted under article ii of the procedures the book capital_account means for any holder at any time in any fiscal_year the book capital_account balance of the holder on the first day of the fiscal_year as adjusted each day pursuant to the provisions of sec_3_2 of the procedures sec_3_2 of article iii of the procedures provides that the book capital_account balance of each holder shall be adjusted each day by the following amounts a increased by any increase in net unrealized gains or decrease in net unrealized losses allocated to such holder pursuant to sec_5 a of the procedures b decreased by any decrease in net unrealized_gain or increase in net unrealized losses allocated to such holder pursuant to sec_5 b of the procedures c decreased by the amount of any recognized gain and increased by the amount of any recognized loss allocated to such holder's tax capital_account on the disposition of any investment ad increased by any capital_contribution made by such holder and e decreased by any distribution including any distribution to effect a withdrawal or redemption made to such holder by the trust pursuant to increases in each holder's book capital_account balance resulting from capital contributions or distributions or withdrawals from the trust or redemptions by the trust occurring during such fiscal_year as of the day that the capital_contribution distribution withdrawal or redemption is accepted made or effected by the trust c above shall be prorated for any adjustment sec_3_2 b or accordingly based on the information submitted and the representations made we conclude that p1 is a securities_partnership for purposes of sec_1_704-3 of the regulations and that pursuant to sec_1_704-3 pl will be allowed to make reverse sec_704 allocations on an aggregate basis furthermore we conclude that the approach used by pl to aggregate gains and losses from qualified_financial_assets is a reasonable approach that is consistent with the purpose of sec_704 sec_721 of the code provides that no gain_or_loss shall be recognized by either a partnership or its partners on the contribution of property to the partnership in exchange for an interest in the partnership provides that gain but not loss realized on such a transfer may be recognized if the partnership would be treated as an investment_company within the meaning of sec_351 of the code the partnership were incorporated sec_721 however if based solely on the representations set forth and the facts presented above the transfer of the diversified assets by each transferor to pl will not be a transfer to an investment_company within the meaning of sec_351 of the code sec_722 of the code provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution sec_723 of the code provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution accordingly the basis of a transferor in its interest in pl will be the amount of money and the aggregate of the adjusted bases of the property contributed by the transferor further pl will have a basis in any property contributed to it equal to the adjusted_basis of such property to the transferor at the time of the contribution finally under sec_1223 the holding_period of pl in property received in the contribution from a transferor which was a capital_asset will include the transferor's holding_period for such property sec_731 of the code provides that in the case of a distribution by a partnership to a partner gain will not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner's_interest_in_the_partnership immediately before the distribution and loss will not be recognized to such partner except that upon a distribution in liquidation_of_a_partner's_interest in a partnership where no property other than that described in sec_731 a is distributed to such partner loss will be recognized to the extent of the excess of the adjusted_basis of such partner's_interest_in_the_partnership over the sum of any money distributed and b determined under sec_732 in sec_751 and inventory as defined in sec_751 of any unrealized_receivables as defined the basis to the distributee as b a or sec_731 of the code provide that for purposes of sec_731 and securities and such securities will be taken into account at their fair_market_value as of the date of the distribution the term money includes marketable sec_731 a of the code provides in general that the term marketable_securities means financial instruments and foreign_currencies which are as of the date of the distribution actively_traded within the meaning of sec_1092 d sec_731 b v of the code provides that except as otherwise provided in regulations the term marketable_securities includes interests in an entity if substantially_all of the assets of such entity consist directly or indirectly of marketable_securities money or both sec_731 b vi provides that to the extent provided in regulations such term includes any interest in an entity not described in sec_731 interest which is attributable to marketable_securities money or both b v but only to the extent of the value of such sec_1_731-2 i of the regulations provides that b v of the code substantially_all for purposes of sec_731 of the assets of an entity consist directly or indirectly of marketable_securities money or both only if of the assets of the entity by value at the time of distribution of an interest in the entity consist directly or indirectly of marketable_securities money or both sec_1_731-2 sec_731 security to the extent that the value of the interest is attributable directly or indirectly to marketable_securities money or both if less than percent but percent or more of the assets of the entity by value at the time of distribution of an interest in the entity consist directly or indirectly of marketable_securities money or both b vi an interest in an entity is a marketable ii provides that percent or more for purposes of sec_731 a iii of the code provides that sec_731 will not apply to the distribution from a partnership of a marketable_security to a partner if such partnership is an investment_partnership and such partner is an eligible_partner thereof sec_731 c i of the code provides that for sec_731 a iii the term investment purposes of partnership means any partnership which has never been engaged in a trade_or_business and substantially_all of the assets by value of which have always consisted of a corporation of indebtedness principal contracts derivative financial instruments including options forward or futures contracts short positions and similar financial instruments in any asset described in sec_731 any commodity traded on or subject_to the rules of a board_of trade or commodity exchange vii other assets specified in regulations or viii ii stock in iii notes bonds debentures or other evidences iv interest rate currency or equity notional vi interest in or any combination of the foregoing v foreign_currencies c i or in i money sec_731 c iii i of the code provides that the term eligible_partner means any partner who before the date of ou the distribution did not contribute to the partnership any property other than property described in sec_731 c i accordingly based solely on the information provided and representations made we conclude that each transferor is an investment_partnership within the meaning of the code and that all of the partners of the transferor are eligible members of the transferor within the meaning of sec_731 c c i further under sec_731 no member of a transferor will recognize gain_or_loss on the distribution of an interest in pl to that partner sec_731 c i of in addition each partner of a transferor who receives an interest in pl in exchange for its interest in a transferor will have a basis in its interest in pl as determined under sec_732 of the code equal to the appropriate portion of its adjusted_basis immediately prior to the distribution in its interest in the transferor and provided any such interest in pl is asset a holding_period in each interest which includes the transferor's holding_period as determined under sec_1223 a capital except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayers who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours j phwe attte j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
